





Exhibit 10.1


Eleventh Amendment to the
Amended and Restated Agreement
of Limited Partnership
of
LaSalle Hotel Operating Partnership, L.P.
This Amendment is made as of May 25, 2016 by and among LaSalle Hotel Properties,
a Maryland real estate investment trust, as the general partner (the “Trust” or
the “General Partner”) of LaSalle Hotel Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”), and as attorney-in-fact for the Persons
named on Exhibit A to the Amended and Restated Agreement of Limited Partnership
of LaSalle Hotel Operating Partnership, L.P., dated as of April 29, 1998 (the
“Partnership Agreement”) for the purpose of amending the Partnership Agreement.
Capitalized terms used herein and not defined shall have the meanings given to
them in the Partnership Agreement.
WHEREAS, the Board of Trustees of the Trust (the “Board”), approved by unanimous
written consent on May 14, 2016 and the Special Pricing Committee of the Board
approved by unanimous written consent on May 18, 2016, certain resolutions
classifying and designating 6,000,000 Preferred Shares (as defined in the
Articles of Amendment and Restatement of Declaration of Trust of the Trust, as
amended (the “Declaration of Trust”)) as Series J Preferred Shares (as defined
below);
WHEREAS, the Trust filed Articles Supplementary to the Declaration of Trust (the
“Articles Supplementary”) with the State Department of Assessments and Taxation
of Maryland on May 20, 2016, establishing a series of preferred shares,
designated Series J Preferred Shares;
WHEREAS, on May 25, 2016, the Trust issued 6,000,000 Series J Preferred Shares;
WHEREAS, the General Partner has determined that, in connection with the
issuance of the Series J Preferred Shares, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units having
designations, preferences and other rights which are substantially the same as
the economic rights of the Series J Preferred Shares.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:
1.     Article I of the Partnership Agreement is hereby amended by adding the
following definitions:
“Common Share” means one common share of beneficial interest of the General
Partner.
"Series J Preferred Shares" means the 6.3% Series J Cumulative Redeemable
Preferred Shares of Beneficial Interest, $.01 par value per share (Liquidation
Preference $25.00 per share) of the Trust, with the preferences, liquidation and
other rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of shares as described in
the Articles Supplementary.
“Series J Preferred Units” means the series of Partnership Units representing
units of Limited Partnership Interest designated as the 6.3% Series J Cumulative
Redeemable Preferred Units (Liquidation Preference $25.00 per share), with the
preferences, liquidation and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption of units as described herein.




--------------------------------------------------------------------------------



2.     In accordance with Section 4.2.A of the Partnership Agreement, set forth
below are the terms and conditions of the Series J Preferred Units hereby
established and issued to the Trust in consideration of the Trust’s contribution
to the Partnership of the net proceeds from the issuance and sale of the Series
J Preferred Shares by the Trust:
A.Designation and Number. A series of Partnership Units, designated as Series J
Preferred Units, is hereby established.
B.Rank. The Series J Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, Class B Units and to all Partnership Interests
the terms of which specifically provide that such Partnership Interests shall
rank junior to such Series J Preferred Units; (b) on a parity with all
Partnership Interests issued by the Partnership, other than those Partnership
Interests referred to in clauses (a) and (c); and (c) junior to all Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests shall rank senior to the Series J Preferred Units.
C.Distributions.
(i)Pursuant to Section 5.1 of the Partnership Agreement, holders of Series J
Preferred Units shall be entitled to receive, out of Available Cash, cumulative
preferential cash distributions at the rate of 6.3% per annum of the twenty-five
dollars ($25.00) per unit liquidation preference of the Series J Preferred Units
(equivalent to a fixed annual amount of $1.575 per unit). Distributions on the
Series J Preferred Units shall accumulate on a daily basis and be cumulative
from (and including) the date of original issue and be payable quarterly in
equal amounts in arrears on the fifteenth day of January, April, July, and
October of each year, beginning on July 15, 2016 or, if not a Business Day, the
next succeeding Business Day, or such other day as the General Partner may
determine (each, a “Series J Preferred Unit Distribution Payment Date”). Any
distribution (including the initial distribution) payable on the Series J
Preferred Units for any partial distribution period shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months
(ii)No distribution on the Series J Preferred Units shall be authorized by the
General Partner or paid or set aside for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization, payment or
setting aside of funds or provides that such authorization, payment or setting
aside of funds would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting aside of funds shall be restricted or
prohibited by law.
(iii)Notwithstanding anything to the contrary contained herein, distributions
with respect to the Series J Preferred Units shall accrue whether or not the
restrictions referred to in Subsection 2.C.(ii) exist, whether or not the
Partnership has earnings, whether or not there is sufficient Available Cash for
the payment thereof and whether or not such distributions are authorized.
Accrued but unpaid distributions on the Series J Preferred Units will accumulate
as of the Series J Preferred Unit Distribution Payment Date on which they first
become payable or on the date of redemption as the case may be. Accrued but
unpaid distributions will not bear interest.
(iv)If any Series J Preferred Units are outstanding, no distributions will be
authorized or paid or set apart for payment on any Partnership Interests of the
Partnership of any other class or series ranking, as to distributions, on a
parity with or junior to the Series J Preferred Units unless full cumulative
distributions have been or contemporaneously are authorized and paid or
authorized and a sum sufficient for the payment thereof set apart for such
payment on the Series J Preferred Units for all past distribution periods. When
distributions are not paid in full (or a sum sufficient for such full payment is
not so set apart) upon the Series J Preferred Units and all other Partnership
Interests ranking on a parity, as to distributions, with the Series J Preferred
Units, all distributions authorized, paid or set apart for payment upon the
Series J Preferred Units and all other Partnership Interests ranking on a
parity, as to distributions, with the Series J Preferred Units shall be


2



--------------------------------------------------------------------------------



authorized and paid pro rata or authorized and set apart for payment pro rata so
that the amount of distributions authorized per Series J Preferred Unit and each
such other Partnership Interest shall in all cases bear to each other the same
ratio that accrued distributions per Series J Preferred Unit and other
Partnership Interest (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such Partnership
Interests do not have a cumulative distribution) bear to each other. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on Series J Preferred Units which may be in
arrears.
(v)Except as provided in Subsection 2.C.(iv), unless full cumulative
distributions on the Series J Preferred Units have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
is set apart for payment for all past distribution periods, no distributions
(other than in Partnership Interests ranking junior to the Series J Preferred
Units as to distributions and upon liquidation) shall be authorized or paid or
set apart for payment nor shall any other distribution be authorized or made
upon the Class A Units, Class B Units or any other Partnership Interests ranking
junior to or on a parity with the Series J Preferred Units as to distributions
or upon liquidation, nor shall any Class A Units, Class B Units or any other
Partnership Interests ranking junior to or on a parity with the Series J
Preferred Units as to distributions or upon liquidation be redeemed, purchased
or otherwise acquired directly or indirectly for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such Partnership Interests) by the Partnership (except by conversion into or
exchange for other Partnership Interests ranking junior to the Series J
Preferred Units as to distributions and upon liquidation, dissolution or winding
up of the affairs of the Partnership or by redemption, purchase or acquisition
of Partnership Interests under incentive, benefit or unit purchase plans of the
Partnership for employees of the General Partner, the Partnership, Subsidiaries
of the Partnership or any Affiliate of any of them.)
(vi)     Holders of Series J Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series J Preferred Units as
described above. Any distribution payment made on the Series J Preferred Units
shall first be credited against the earliest accrued and unpaid distribution due
with respect to such units which remains payable.
D.Allocations. Allocations of the Partnership’s items of income, gain, loss and
deduction shall be allocated among holders of Series J Preferred Units in
accordance with Article VI of the Partnership Agreement.
E.Liquidation Preference.
(i)In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of the Series J
Preferred Units shall be entitled to receive, out of the assets of the
Partnership legally available for distribution to the Partners pursuant to
Section 13.2.A of the Partnership Agreement, liquidating distributions in cash
or property at fair market value as determined by the General Partner equal to a
liquidation preference of $25.00 per Series J Preferred Unit, plus an amount
equal to all accrued and unpaid distributions to, but not including, the date of
payment, before any distribution of assets is made to holders of Class A Units,
Class B Units or any other Partnership Interests that rank junior to the Series
J Preferred Units as to liquidation rights.
(ii)If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the assets of the Partnership are
insufficient to make such full payment to holders of the Series J Preferred
Units and the corresponding amounts payable on all other Partnership Interests
ranking on a parity with the Series J Preferred Units in the distribution of
assets, then the holders of the Series J Preferred Units and other such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.


3



--------------------------------------------------------------------------------



(iii)After payment of the full amount of the liquidating distributions to which
they are entitled, the holders of Series J Preferred Units shall have no right
or claim to any of the remaining assets of the Partnership.
(iv)None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation of the Partnership.
F.     Redemption by the Partnership.
    In connection with redemption by the Trust of any of its Series J Preferred
Shares in accordance with the provisions of the Articles Supplementary, the
Partnership shall provide cash to the Trust for such purpose which shall be
equal to the redemption price (as set forth in the Articles Supplementary) and
one Series J Preferred Unit shall be canceled with respect to each Series J
Preferred Share so redeemed by the Trust (unless another Conversion Factor is
specified under the Partnership Agreement). From and after the Series J
Preferred Share redemption date, the Series J Preferred Units so canceled shall
no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series J Preferred Units shall cease.
    G.     Conversion. The Series J Preferred Units are not convertible into or
exchangeable for any other property or securities of the Trust, except as
provided herein.
    (i)     In the event of a conversion of any Series J Preferred Shares into
Common Shares in accordance with the Articles Supplementary, upon conversion of
such Series J Preferred Shares, the Partnership shall convert an equal whole
number of the Series J Preferred Units into Class A Units as such Series J
Preferred Shares are converted into Common Shares. In the event of the
conversion of any Series J Preferred Shares into Alternative Conversion
Consideration (as defined in the Articles Supplementary) in accordance with the
Articles Supplementary, the Partnership shall retire a number of Series J
Preferred Units equal to the number of Series J Preferred Shares converted into
such Alternative Conversion Consideration. In the event of a conversion of the
Series J Preferred Shares into Common Shares, to the extent the Company is
required to pay cash in lieu of fractional Common Shares pursuant to the
Articles Supplementary in connection with such conversion, the Partnership shall
distribute an equal amount of cash to the Trust.
    (ii)     Following any such conversion retirement by the Partnership
pursuant to this Section G, the General Partner shall make such revisions to the
Partnership Agreement as it determines are necessary to reflect such conversion.
3.     The Operating Partnership hereby issues 6,000,000 Series J Preferred
Units to the General Partner.
4.    Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.


LASALLE HOTEL OPERATING PARTNERSHIP, L.P.


By:
LaSalle Hotel Properties, a Maryland real estate investment trust, its General
Partner, and attorney-in-fact of each Limited Partner









By: /s/ Kenneth G. Fuller            
Name:    Kenneth G. Fuller
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer



[Signature page to Agreement of Limited Partnership]

